 



EXHIBIT 10.1
INDUS INTERNATIONAL, INC.
BOARD COMPENSATION POLICY
(Non-Employee Directors)
Effective July 26, 2005
Annual Retainer:
General. Each director who serves on the Board of Directors of Indus
International, Inc. (the “Company”) and is not an employee of the Company or a
parent or subsidiary of the Company (each a “non-employee director”) shall
receive an annual retainer of $20,000 for service on the Board.
Chairman of the Board. The Chairman of the Board shall receive an additional
annual retainer of $20,000, for a total annual retainer of $40,000.
Committee Chairmen. Directors serving as chairman of a Committee of the Board
shall receive an additional annual retainer as follows:

                  Committee   Additional Retainer   Total Annual Retainer  
Audit
  $ 15,000     $ 35,000    
Compensation
  $ 7,500     $ 27,500    
Nominating and Corporate Governance
  $ 7,500     $ 27,500  

All annual retainers shall be paid in equal quarterly installments within a
reasonable time following the regularly scheduled quarterly Board meeting, and
each such installment shall be contingent upon continued service as a
non-employee director as of the date of such meeting. If there is no quarterly
Board meeting, the quarterly installments shall be paid on or about the last day
of the first month of the quarter. Quarterly installments shall not be prorated
for service during a quarter.
Non-employee directors at the time this policy is adopted shall be paid their
first quarterly installment for the quarter ended September 30, 2005.
Non-employee directors who join the Board after adoption of this policy shall be
paid their first quarterly installment for the quarter in which he or she first
becomes a non-employee director, to be paid within a reasonable time following
his or her election.
Meeting Fees:
Each non-employee director who serves on the Board or a Committee of the Board
shall receive a $1,000 fee for attendance in person at each meeting of the Board
or a Committee of the Board. In the event that such a director participates in a
meeting of the

 



--------------------------------------------------------------------------------



 



Board or a Committee of the Board via telephone and such meeting lasts less than
2.5 hours, the director shall receive a $500 fee for such participation. If such
a telephonic meeting lasts 2.5 hours or more, the director shall receive a
$1,000 for his or her participation. Meeting fees will be paid within a
reasonable time following each meeting.
Annual Grant of Restricted Stock to Directors:
Initial Awards. Each non-employee director automatically will be granted, on the
date on which he or she first becomes a non-employee director (whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy), shares of restricted stock having a value equal to $100,000 as of
the grant date. Such restricted stock will vest in equal installments upon the
first five anniversaries of the grant date. A director who is a non-employee
director upon the adoption of this policy will not receive such an initial
award. Similarly, an employee director who ceases his employment with the
Company but remains a director will not receive such an initial award.
Annual Awards. Each non-employee director automatically will be granted, on the
date of the Company’s annual meeting of stockholders each year in which this
policy remains in place, shares of restricted stock having a value equal to
$50,000 as of the grant date. Such restricted stock will vest in equal
installments upon the first three anniversaries of the grant date. A director
who does not remain a non-employee director following such annual meeting of
stockholders (whether through resignation, failure to be re-elected, or
otherwise) will not receive an annual award with respect to such meeting.
Similarly, a director who has not served as a non-employee director for at least
six months preceding an annual meeting of stockholders will not receive an
annual award with respect to such meeting.
Valuation Methods. The number of shares of restricted stock to be granted
pursuant to an initial award or an annual award shall be calculated by dividing
the given value of the award by the “Fair Market Value” per share of the
Company’s common stock, and rounding to the nearest whole share. As used herein,
the term “Fair Market Value” shall have the meaning set forth in the Indus
International, Inc. 2004 Long-Term Incentive Plan, or such other plan as the
Board of Directors may designate from time to time.
Source of Shares. The shares of restricted stock granted pursuant to this Board
Compensation Policy shall be issued under, and shall be subject to the terms and
conditions of, the Indus International, Inc. 2004 Long-Term Incentive Plan, or
such other plan as the Board of Directors may designate from time to time.

 